Case 3:20-cr-03665-JLS Document 31 Filed 06/09/21 PageID.111 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              CASE NO.: 20-CR-3665-JLS
12                     Plaintiff,
13        v.                                ORDER GRANTING JOINT
                                            MOTION TO CONTINUE MOTION
14   MATTHEW P. HERNANDEZ,                  HEARING/TRIAL SETTING
15                     Defendant.
16
17
18         Upon joint motion of the parties, IT IS HEREBY ORDERED that
19   Mr. Hernandez’s Motion Hearing/Trial Setting, currently scheduled for June 11,
20   2021, be continued to June 25, 2021, at 1:30 p.m. Defendant shall file an
21   acknowledgment of the new hearing date by June 18, 2021.
22         It is further ordered that time is excluded pursuant to 18 U.S.C. §
23   3161(h)(1)(D).
24         SO ORDERED.
25   Dated: June 9, 2021
26
27
28
Case 3:20-cr-03665-JLS Document 31 Filed 06/09/21 PageID.112 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                       20-CR-3665-JLS

                                  PLEADING TITLE
